UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-149446 MUSICIAN’S EXCHANGE (Exact name of registrant as specified in its charter) Nevada 26-1929199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1140 Lilac Charm Ave., Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 400-4863 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
